Title: To Thomas Jefferson from John Pittman, 6 April 1805
From: Pittman, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Alexandria April 6th. 1805
                  
                  A real respect for your Excellency, and a regard for my own duty, seem equally, to require that I should take the liberty of suggesting to your recollection, the subject of an address which I had the honor to present to you from the Citizens of Alexandria relative to Colonel Francis Peyton. The reply you were pleased to make at the time the address was handed, was that you would take it under consideration and make known the result to some one of the Committee—No communication on the subject having been yet received, as far as I am informed, I presume the affair had escaped your recollection.
                  The time at which I shall consider myself bound to make a final report of this business, is on the last Saturday of the present month, when a battalion muster is to take place in pursuance of a notice given in May 1804; and it is therefore that I feel particularly solicitous of presenting the subject at this time, again to your thoughts; and I shall think myself personally obbliged, if your leisure and inclination should permit you to make the proposed communication, prior to the said period.
                  I have the honor to be Sir, Your sincere Obbt.
                  
                     John Pittman
                     
                  
               